Beck, J.,
(dissenting.) In my opinion, the law of the Code, chapter 6, title 11, and chapter 83, Acts Twenty-first General Assembly, so far as they relate to permissions to be allowed by the boards of supervisors for the sale of intoxicating liquors, are in jparti materia, and are to be interpreted and construed together. Code, § 1523, a part of the statute first referred to, forbids the sale of these liquors except under permission to be given by the boards of supervisors as therein prescribed. By this statute, the power to issue the permissions is conferred upon the board; and the proceedings to obtain them, and the time for which they may be held, are prescribed. A .bond is to be given by the applicant for a permission which expires in one year. All persons entitled to secure permission stand on the same footing, and are subject to the same conditions and restrictions. Chapter 83, Acts Twenty-first General Assembly, bestows upon pharmacists the exclusive right to sell intoxicating *625liquors for the purpose of medicine, and requires some different proceedings, or proceedings differing in detail, for procuring permits. But nothing in the statute, in express words, authorizes permits to issue without bonds, or to be of force for more than one year. It operates, in my opinion, as a modification of the prior statute, only in particulars expressly prescribed. It in no sense repeals any of the provisions of such statute, all of which remain in full force. No such repeal can be implied. The statutes being in pari materia, we are required to construe them together, and support all provisions in the first which are not expressly or by implication repealed, or which are not inconsistent or in conflict with the later statute. Now, there is no difficulty in giving full force to the last statute, and supporting the provisions of the other, requiring bonds to be given, and the permit to expire in one year. I can conceive of no reason why dealers in liquors for lawful purposes should hold permits on different conditions. I do not understand why one should hold a permit without a bond for an indefinite term, and the other should give bond, and hold the permit for no longer time than one year. I do not believe the legislature intended any such thing. All difficulty in the case vanishes when we remember that these statutes are in pari materia, and apply the familiar rules' óf the law for the construction of statutes in such cases.